Citation Nr: 1728184	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for service-connected neurodermatitis disseminata for the period subsequent to August 30, 2002, on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty from January 1958 to January 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran has had multiple hearings before the Board with regard to the issue of entitlement to a higher evaluation for a skin disability.  Most recently, the Veteran testified at a Central Office hearing in November 2004 and the transcript is associated with the claims file.  The Veterans Law Judge who conducted the hearing retired.  In August 2006 the Veteran was informed of the opportunity to appear for another hearing before the Veterans Law Judge who would ultimately decide this case.  The Veteran responded that he did not want to appear for another hearing.  

This case has been before the Board multiple times.  The most recent, relevant, decision was issued by the Board in August 2015.  In the August 2015 decision the Board determined that an evaluation in excess of 60 percent for neurodermatitis disseminata for the period beginning August 30, 2002, was not warranted.  Thereafter, the Veteran appealed the decision.  Thereafter, in February 2017, the United States Court of Appeals for Veterans Claims (Court) granted a January 2017 Joint Motion for Partial remand vacating the Board decision with regard to the finding that the Veteran was not entitled to an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1).  The case has been returned to the Board for further adjudication.

The Board notes that in August 2015 and January 2017 the issues of entitlement to an initial disability rating in excess of 10 percent for service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease (DJD) and entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) were remanded to the Agency of Original Jurisdiction (AOJ) for additional consideration.  As the AOJ has not recertified these issues to Board and development appears to be ongoing, these issues are not currently before the Board.

In August 2015 and January 2017 the Board noted that the issue of entitlement to service connection for hepatitis, which has been previously denied, had been raised by the record in statements received in January 2004.  It was unclear whether the Veteran seeks entitlement to service connection for hepatitis as due to service or due to VA medical treatment (38 U.S.C.A. § 1151).  The Board indicated that the issues had not been adjudicated by the AOJ and they were referred by the Board to the AOJ for appropriate action.  It does not appear that any action has been taken and the issues are AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record reflects that the Veteran's service-connected neurodermatitis disseminata did not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for service-connected neurodermatitis disseminata for the period subsequent to August 30, 2002, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

As noted above, in an August 2015 decision the Board denied entitlement to an evaluation in excess of 60 percent for neurodermatitis disseminata for the period beginning August 30, 2002.  The Veteran appealed the decision and in February 2017, the Court granted a January 2017 Joint Motion for Partial remand vacating the Board decision with regard to the finding that the Veteran was not entitled to an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1).  The Joint Motion for Partial Remand indicates that the Veteran decided not to pursue the denial of entitlement to a schedular rating in excess of 60 percent for service-connected neurodermatitis disseminata for the period subsequent to August 30, 2002.  

As such, the scope of review in the present appeal is strictly limited to the issue of entitlement to a disability rating in excess of 60 percent for service-connected neurodermatitis disseminata for the period subsequent to August 30, 2002, on an extraschedular basis.  See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Generally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  

The Veteran's neurodermatitis disseminata is rated by analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  Under regulations that became effective August 30, 2002, a 60 percent rating is warranted for dermatitis or eczema when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Eczema may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars not affecting the head face or neck (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7800 effective August 2002, an 80 percent rating would be warranted for visible tissue loss and either gross distortion or asymmetry of three or more features of paired set of features, (nose, chin, forehead, eyes (including eyelids), ear (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The "characteristics of disfigurement" include a scar of 5 or more inches (13 or more cm.) in length, a scar of at least one-quarter inch (0.6 cm.) wide at its widest part, surface contour of the scar elevated or depressed on palpation, a scar adherent to underlying tissue, skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104 (d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

During the Veteran's August 2002 VA examination, it was noted that the Veteran's skin disease had been chronic with exacerbations, sometimes requiring hospitalization.  It was noted that it was not in remission and that in the past, he had required the use of systemic steroids.  At the time of the examination, he was taking a series of multivitamins and using topical medication composed of 325 mg. of acetylsalicylic acid and ethanol.  He complained of chronic pruritis and intermittent pain.  On examination, there was hyperpigmentation on the forehead and cheeks, as well as fine scars on the cheeks.  On the neck, there was some poikiloderma and lichenfication.  On the upper back, chest, and abdomen, there were hyperpigmented and lichenfied plaques.  On the right arm, there were several hypopigmented papules and some hypopigmented macules.  On the left arm, there were 10 hypopigmented papules and some hypopigmented macules.  Both hands showed hypo and hyperpigmentation and chronic lichenfication.  On the right thigh, there were 19 hypopigmented papules, and on the left thigh, there were 9 hypopigmented papules.  On the right leg, there were three hypopigmented patches.  The relevant diagnosis was severe chronic recurrent atopic dermatitis and concurrent neurodermatitis with hypopigmented nodules and scars, predominantly on the arms and legs.  

The Veteran was again examined by VA in December 2002.  The Veteran used only topical agents because the corticosteroids or other immunosuppressing drugs caused a number of unacceptable complications.  He had not recently had any intensive light therapy, UVB, PUVA or electron beam.  He used topical therapy primarily with nonprescription agents two to four times daily.  The Veteran was noted to have chronic itching, skin discoloration, and multiple sites of prurigo nodularis, most obvious on the arms and legs.  On examination, the examiner noted that the Veteran's "extensive" disease covered approximately 70 percent of the body.  The exposed areas, identified as the head, face and neck, had primarily color changes, with no evidence of scarring.  The backs of the hands were affected both by hypopigmentation and hyperpigmentation, as well as excoriation and nodules.  There were areas of prurigo nodularis, manifested by hypopigmented lesions, measuring one to two centimeters by one centimeter, primarily on the extensor surfaces of the Veteran's arms and legs.  The examiner noted that as indicated in color photographs submitted previously, the Veteran had approximately ten hypopigmented lesions on the extensor surfaces of each arm, two lesions on the anterior shoulder, and ten to twelve lesions on each leg.  Lesions were most prominent on the right lower leg, where there was edema.  The Veteran had male pattern alopecia but no acne, cysts, scarring alopecia, alopecia areata, or hyperhidrosis.  In rendering a diagnosis, the examiner noted a history of long term topical and oral corticosteroid treatment.  The examiner indicated that, at the time of the examination, the Veteran was working; however, he had to work in a relatively chemical-free environment and itching and open skin lesions detract from him being able to perform work requiring persistent high levels of concentration.

As to the Veteran's involvement of the head, face, and neck, the examiner noted cosmetic disfigurement due to color changes, without tissue loss or cicatrization.  While noting the Veteran's perception that his skin changes made him disfigured, the examiner found that the Veteran's chronic changes did not render him socially unacceptable when wearing of long-sleeve shirts and long pants.  The examiner concluded that the Veteran's head, neck, and face changes were not repugnant.

In a December 2003 rating decision the RO increased the Veteran's evaluation to 60 percent, effective August 30, 2002.  That was the effective date of new rating criteria allowing for a 60 percent evaluation for eczematous diseases.

During his November 2004 Board hearing, the Veteran described continued swelling and flaking of his skin disorder.  He also noted that it was necessary for him to wear long-sleeved shirts due to the look of his skin.

The Veteran was afforded a VA examination in June 2005.  The Veteran was noted to be affected with a chronic dermatitis that had had various diagnoses to include atopic dermatitis, lichen simplex chronicus, and prurigo nodularis.  The examiner reported that the Veteran was still affected by this with daily pruritus which was generalized.  He has had multiple biopsies and various treatment regimens which have been diagnostic only for a chronic eczematous and psoriasiform type rash, and recalcitrant to treatment he has used various topical steroid creams, various antihistamines, and has had received numerous systemic corticosteroids in the past.  The examiner noted that the Veteran reported daily itching for which he scratched and he has lesions typical of prurigo nodularis on exam only in areas where he is able to physical reach.  The examiner found multiple prurigo nodularis, hypopigmented raised lesions consistent with prurigo nodularis.  The examiner noted that this was a classic presentation.  He had approximately 15 lesions which were the size of a quarter on his upper extremities and approximately 20 to 25 lesions on his bilateral lower extremities.  There were no lesions on the back.  There were no lesions on his neck or his chest.  Some of the lesions were excoriated and he had various post-inflammatory hypopigmentations from older lesions.  These were flat.  There was slight adenopathy palpated in the inguinal area.  The Veteran was diagnosed with prurigo nodularis.  The examiner noted that at that time, he was suffering from chronic generalized pruritus which leads to excoriation and a mechanical inflammatory response causing nodules about the extremities where he is able to reach.  The examiner reported that this can be attuned to a chronic pain syndrome with constant activation of C-fibers causing the patient to scratch irresistibly.  It was the opinion of the examiner that since his physical examination was so classic in that he chronically suffers, he was, therefore, unable to secure or follow a substantially gainful occupation.

In March 2008, the Veteran reported that he was employed part-time, so he could attend medical appointments.  He stated that he was constantly medicating his skin to keep it from becoming scaly and cracked.  He also stated that he was unable to work in a moist environment and that he had to wear a long sleeve shirt and pants to keep his skin dry.  He noted that he also had to work in a chemical-free environment, because chemicals irritated his skin.  Therefore, he concluded that his service-connected skin disorder markedly interfered with his work and that an extraschedular evaluation was warranted.  

In January 2009, the RO submitted the Veteran's case to the Director of the VA Compensation and Pension Service (Director)for consideration of an extraschedular rating  for the Veteran's service-connected neurodermatitis disseminata.  38 C.F.R. § 3.321(b)(1).  In April 2009, the Director responded.  The response included a discussion of the August 2002 and December 2002 VA examinations as well as the Veteran's March 2008 letter reporting his limited part-time work and the reported impact of the Veteran's skin disability on his employment.  Following a review of the record, the Director found that no exceptional or unusual disability pattern had been demonstrated which rendered application of the regular rating criteria impractical.  The Director acknowledged that the Veteran had an extensive and persistently symptomatic skin disease which was obviously severe but that its symptomatology was wholly contemplated by the schedular criteria in the pre-August 2002, as well as the current version of Diagnostic Code 7806.  The Director noted that the high percentage of body area affected and the persistence and severity of the skin symptomatology, as demonstrated by the evidence, was consistent with the criteria for the 60 percent evaluation - more than 40 percent of the body affected - under the current version of Diagnostic Code 7806 and the 50 percent evaluation - extensive exfoliation or crusting - under the former rating criteria.  Thus, the Director concluded that in the absence of a disability picture that is outside of the regular rating criteria, the assignment of an extraschedular consideration was prohibited.  Accordingly, he denied entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

During a September 2009 VA orthopedic examination, it was noted that the Veteran had multiple cutaneous areas of hypopigmentation over his right lower extremity.

The Veteran was afforded a VA medical examination in November 2013.  The Veteran was diagnosed with neurodermatitis disseminata.  The Veteran did not have any scarring or disfigurement of the head, face, or neck.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases.  He had not been treated with oral or topical medication in the prior 12 months for any skin condition.  He had not had any treatments or procedures other than systemic or topical medications in the prior 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the prior 12 months.  Physical examination revealed 20 to 40 percent of the total body and 5 to 20 percent of the exposed area of the body was affected by dermatitis.  The examiner noted that the Veteran's skin conditions did not impact his ability to work.

In February 2014 the examiner reported that the current severity of the Veteran's neurodermatitis disseminata was mild.  The Veteran did not have any symptoms attributable to the Veteran's skin disability, only scattered, barely visible, well healed macular circular (0.5 x 0.5 cm), non-tender, non-infected scars on the upper and lower extremitis.  The total area affected was 5 to 20 percent (5 < 20 percent) and the exposed area affected was 5 to 20 percent (5 < 20 percent).  The Veteran's head, face, and neck did not have visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement.  The Veteran's skin disability did not require the use of systemic therapy.  

In a March 2014 treatment note it was reported that the Veteran needed no supervision, direction, or assistance with bathing, dressing, toileting, transferring, continence, and feeding.  He was able to use the telephone, go shopping, prepare food, do housekeeping, do laundry, travel independently, be responsible for his medications, and handle finances.

In May 2014, the examiner provided an addendum.  The examiner asked that the correct response for area of the body affected was 20 to 40 percent of the total body and 5 to less than 20 percent of the exposed area.  

In a treatment note dated in December 2014 the Veteran was noted to request a renewal of his medication for atopic dermatitis.  He reported that in the past he used an ointment that was a "vasoconstrictor" which helped with itchy, oozing skin.  Thereafter, a VA provider reported that the only medication seen in the inactive medications for dermatitis was hydrocortisone cream/ointment.  

In February 2016 the Veteran requested that his hydrocortisone cream prescription be renewed.

In a statement by the Veteran's VA provider, dated in January 2016, the Veteran was to stay off his feet.  Contemporaneous VA treatment records reveal that the Veteran had a diabetic foot ulcer.  A statement by the Veteran's VA provider, dated in February 2016, indicates that it was recommended that the Veteran could return to work.

In January 2017 the Veteran requested a prescription for 2 by 2 gauze pads.  He reported that he used ethyl alcohol on his right lower leg and ankle scars, along with dermatitis.  The Veteran was advised that alcohol can worsen dermatitis.  

The Board finds that entitlement to a disability rating in excess of 60 percent for service-connected neurodermatitis disseminata for the period subsequent to August 30, 2002, on an extraschedular basis, is not warranted. 

As noted above, in April 2009, the Director of Compensation and Pension determined that extraschedular consideration was not warranted as the Veteran's skin disorder is not so unusual or exceptional as to render the use of the regular schedular standard impractical.  After a referral has been made and the Director of the Compensation and Pension Service has made a determination regarding entitlement to an extraschedular rating, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

During the period on appeal, the Veteran's skin symptoms have manifested use of systemic steroids, topical medications, intermittent pain, chronic itching, hyper and hypopigmentation, poikiloderma, lichenification, covered an extensive area of the body, swelling, and flaking skin, scaly, and cracked skin. 

The Veteran has asserted that his skin disability caused marked interference with employment because he worked part-time to accommodate medical appointments, had to work in a chemical-free environment and wore long pant and long sleeve shirts to protect his skin while working.  

The Board acknowledges that in August 2002 it was noted that the Veteran's skin exacerbations sometimes requiring hospitalization.  However, hospitalization was not mentioned upon examination in December 2002 and November 2013. 

In addition, the Board acknowledges that in December 2002 the Veteran was noted to have cosmetic disfigurement due to color changes without tissue loss or cicatrization.  However, in November 2013 the Veteran was noted to not have any scarring or disfigurement of the head, face, or neck.  

The Board acknowledges that in June 2005 a VA examiner reported that the Veteran had prurigo nodularis that was chronic that could be attuned to a chronic pain syndrome with constant activation of C-fibers causing the Veteran to scratch irresistibly.  However, in February 2014 an examiner noted that the Veteran's neurodermatitis disseminata was mild.

The Board notes that in December 2002 a VA examiner indicated that, at the time of the examination, the Veteran was working; however, he had to work in a relatively chemical-free environment and itching and open skin lesions detract from him being able to perform work requiring persistent high levels of concentration.  Thereafter, in June 2005 a VA examiner rendered the opinion that since his physical examination was so classic in that he chronically suffers he was, therefore, unable to secure or follow a substantially gainful occupation.  However, the Veteran indicated in March 2008 that, although he had restrictions on his employment, he was employed part-time.  Thereafter, in November 2013 a VA examiner rendered the opinion that the Veteran's skin conditions did not impact his ability to work.

During the period on appeal, the Veteran's skin symptoms have required the use of systemic steroids and topical medications; included intermittent pain, chronic itching, hyper and hypopigmentation, poikiloderma, lichenification; covered an extensive area of the body; swelling, and; flaking, scaly, and cracked skin.

The rating criteria for the Veteran's skin disability contemplate the area of the body affected by dermatitis; type of therapy; scar pain, stability, size, location, limitation of motion, and; whether any scar is deep, adheres to underlying tissue, or is superficial.  The rating criteria specifically considers disfigurement of the head, face and neck.  

Chronic itching is not explicitly listed within the rating criteria.  However, the fact that the exact symptoms are not expressly listed within the various diagnostic codes does not render the rating schedule inherently inadequate because the rating schedule is meant to represent the average impairment in earning capacity caused by the condition.  38 U.S.C.A. § 1155, see also Thun, 22 Vet.App. at 114.  The question is not whether the Veteran's particular symptoms are explicitly listed in the diagnostic code but whether the symptoms and level of his disability are adequately contemplated by the schedular rating system.  See Thun, 22 Vet.App. at 115.  

The Board finds that they are.  The rating criteria for the Veteran's skin disability contemplate the area of the body affected by dermatitis; type of therapy; scar pain, stability, size, location, limitation of motion, and; whether any scar is deep, adheres to underlying tissue, or is superficial.  The rating criteria also specifically considers disfigurement of the head, face and neck.  Considering the lay and medical evidence and comparing the Veteran's disability level and symptomatology of the neurodermatitis disseminata to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

The Board also finds that the second Thun element is not met.  Although there is a single indication that the Veteran's symptoms sometimes necessitated hospitalization, the preponderance of the evidence, including indications that the Veteran was not receiving treatment other than oral and topical steroids and other topicals, is against a finding that the Veteran's symptoms required frequent periods of hospitalization.

Lastly, although the Veteran has reported interference with employment and a single VA examiner has indicated that the Veteran's prurigo nodularis rendered the Veteran unable to secure or follow a substantially gainful occupation, the preponderance of the evidence, including the Veteran's reports of part-time employment and subsequent VA examination reports, is against a finding that the Veteran's symptoms caused marked interference with employment.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 60 percent for service-connected neurodermatitis disseminata for the period subsequent to August 30, 2002, on an extraschedular basis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


